Citation Nr: 1023920	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of low back injury.

2.  Entitlement to an increased rating for the adjustment 
disorder with mixed emotional features; for the period prior 
to August 4, 2005, a rating in excess of 10 percent; for the 
period from August 4, 2005 to August 23, 2009, a rating in 
excess of 50 percent; for the period beginning August 24, 
2009, a rating in excess of 70 percent.

3.  Entitlement to an initial compensable rating for the 
bilateral plantar fasciitis.

4.  Entitlement to service connection for claimed muscle and 
joint pain, to include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to August 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and October 2007 rating 
decisions issued by the RO.  The Veteran requested a hearing 
before a Veterans Law Judge at the RO in his March 2007 and 
April 2009 Substantive Appeals.  He withdrew his request in 
June 2010.  See 38 C.F.R. § 20.704(e) (2009).  


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the 
Veteran notified the Board of his intent to withdraw his 
appeal from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In June 2010, before a final decision was promulgated by the 
Board, the Veteran, through his attorney, notified the Board 
that he wished to withdraw the issues on appeal.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.    Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The issues on appeal are dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


